Citation Nr: 0738716	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by bilateral finger stiffness. 
 
2.  Entitlement to service connection for left shoulder 
disability. 
 
3.  Entitlement to service connection for a condition 
manifested by chest pain. 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for a condition 
manifested by bilateral finger stiffness, left shoulder 
disability, and a condition manifested by chest pain.  
Service connection was granted for lumbosacral strain and a 
10 percent disability evaluation was granted, effective from 
March 14, 2003.

The veteran disagrees with the initial rating assigned for 
lumbosacral strain and has perfected a timely appeal to the 
Board.  As he is appealing the initial evaluation, the issue 
has been framed as denoted on the title page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  

The veteran was afforded a personal hearing at the RO in 
January 2006.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that the veteran has not been provided 
notice of the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No.106-475, 114 Stat.2096 (2000) with respect to the 
issue of entitlement to an evaluation in excess of 10 percent 
for lumbosacral strain.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as notice regarding 
information or evidence required to substantiate a claim. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran must therefore be given the required notice with 
respect to this issue on appeal.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA in this regard.

Review of the record also discloses that the veteran 
requested a videoconference hearing before a Member of the 
Board in October 2005.  Notification of a scheduled Travel 
Board hearing in October 2007 was sent to him in two letters 
dated in September 2007 with two different addresses; neither 
of which was the one he reported on a change of address dated 
in March 2004.  The record reflects that all correspondence 
from VA has been sent to the changed address and has not been 
returned.  There is no indication in the record that he 
subsequently changed the address.  The Board notes that one 
letter notifying him of the October 2007 hearing was sent to 
the address he used prior to the change of address.  The 
other letter was sent to a completely different address that 
does not appear in the record and was returned as 
undeliverable.  Therefore, it is unclear as to whether the 
appellant received any notification of the October 2007 
hearing.  There is a Post-it note affixed to the inside of 
the claims folder to call the veteran and verify his address.  
There is no indication in the record that this was done.  The 
Board is thus of the opinion that to avail the veteran of 
every consideration of due process, the RO should verify his 
address, and/or send a letter to the address he reported in 
March 2004, and ask if he still desires a hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter in April 2003.  The veteran 
should specifically be told what 
is required to substantiate the 
claim of entitlement to an initial 
evaluation in excess of 10 percent 
for lumbosacral strain.  The RO 
must notify the appellant of the 
information and evidence needed to 
substantiate his claims, of what 
part of such evidence he should 
obtain, and what part the RO will 
attempt to obtain on his behalf.  
He should also be told to provide 
any evidence in his possession 
that is pertinent to his claims.  
See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

2.  As specified above, the 
veteran should be contacted and 
asked if he still wants to have a 
hearing before the Board.

3.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issues on appeal.  If any benefit 
sought is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

